PER CURIAM.
Robert Benton, Jr., seeks to appeal the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny Benton’s motion for a certificate of appeal-ability and dismiss the appeal on the reasoning of the district court. United States v. Benton, Nos. CR-97-866; CA-01-2360-4-22 (D.S.C. Sept. 14, 2001). We also deny Benton’s motion for a new briefing schedule and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.